Herrick, J.
The plaintiffs bring an action upon a policy of insurance upon the life of one Alice McGuirk. The defendant, among other defenses, asserted that the policy was obtained through misrepresentation and fraud; that in the written application for the policy the insured was represented as about 12 years younger than she in fact was. Upon the trial the defendant offered in evidence a record of baptism “as the record of baptism of Alice Boyd, the granddaughter, of Alice McGuirk, the insured, on June 11,1854.” It was objected to by the plaintiffs, and ruled out by the court, and that ruling presents the only question argued by the appellant before this court. Assuming that the record was properly authenticated to be admissible in evidence, (of which I have serious doubts,) the offer to prove, or purpose for which it was offered, was too broad. The register was not one required by law to be kept, and it could only be received in evidence to prove the fact of baptism and its date. Tayl. Ev. (8th Ed.) § 1773; Kabok v. Insurance Co., (Sup.) 4 N. Y. Supp. 718; Sitler v. Gehr, 51 Amer. Rep. 207-217; Blackburn v. Crawford, 3 Wall. 175-189. I can see no error in the rejection of the baptismal register. The judgment should be affirmed, with costs. All concur.